— Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Kar alunas, J.), entered August 6, 2009. The order, among other things, granted defendants’ motion for summary judgment dismissing plaintiffs complaint and denied plaintiffs cross motion for leave to amend the complaint to add Suburban Pipeline Co., Inc. as a defendant.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see Verizon N.Y., Inc. v *1298LaBarge Bros. Co., Inc., 81 AD3d 1294 [2011]). Present — Smith, J.P., Fahey, Carni, Sconiers and Martoche, JJ.